United States Court of Appeals
                     For the First Circuit


No. 18-1605

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    MELVIN GOMERA-RODRÍGUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Lynch and Barron, Circuit Judges.


     Liza L. Rosado-Rodríguez, Research and Writing Specialist,
Eric Alexander Vos, Federal Public Defender, and Vivianne M.
Marrero, Supervisor, Appeals Section, on brief for appellant.
     David C. Bornstein, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Mariana E.
Bauzá-Almonte, Chief, Appellate Division, on brief for appellee.


                        February 28, 2020
             LYNCH, Circuit Judge.            Melvin Gomera-Rodríguez pleaded

guilty to one count of possessing child pornography in violation

of 18 U.S.C. § 2252(a)(4)(B), to wit, possessing 178 videos, which

is equivalent to over 13,000 child pornography images.                    He was

sentenced to ninety-seven months' imprisonment and twenty years'

supervised release.        The sentence was at the low end of the

Guidelines Sentencing Range ("GSR").                He appeals his sentence,

arguing that the district court's decision not to impose a below-

guidelines      sentence        was     procedurally      and      substantively

unreasonable.    We find no error and affirm Gomera's sentence.

                                         I.

             Because Gomera pleaded guilty, "we draw the relevant

facts from the plea agreement, the change-of-plea colloquy, the

undisputed    portions     of    the    presentence     investigation     report

('PSR'), and the transcript of the disposition hearing."                  United

States v. Hassan-Saleh-Mohamad, 930 F.3d 1, 5 (1st Cir. 2019)

(quoting United States v. O'Brien, 870 F.3d 11, 14 (1st Cir.

2017)).

             Gomera,   a   Dominican       national    and      legal   permanent

resident of the United States, was twenty-three years old at the

time of his arrest in 2015.           Gomera then was studying to become an

accountant.    He recently had started working as a "child aftercare

technician" at a local school.           He had no prior arrest record.




                                       - 2 -
          Gomera      started   collecting    child      pornography     in   his

teens.    His     collection     contained     videos      of   actual    young

prepubescent children (often four to seven years old) being subject

to bestiality, incest, penetration by adult males, and oral sex.

The videos had titles such as "webcam omegle pthc 2015 sister

brother lick suck + dog great!!!" and "new pthc 2015 dad + daughter

1.avi."   He made these videos available for download by others

through a peer-to-peer file-sharing network.

          After    indictment,     Gomera    paid   $10,000     bail   and    was

released to home detention with restrictions.             During this period

of home detention, Gomera complied with the conditions of his

release and voluntarily attended a treatment program for sex

offender defendants.      He was released on bond a week after he was

arrested and otherwise served no time in prison before sentencing.

          On January 9, 2018, Gomera's PSR calculated a Base

Offense Level of eighteen.          This was enhanced two levels for

material involving prepubescent minors, U.S.S.G. § 2G2.2(b)(2);

two   levels    for    knowingly    engaging        in    distribution,       id.

§ 2G2.2(b)(3)(F); four levels for material depicting sadistic or

masochistic conduct, id. § 2G2.2(b)(4); two levels for the use of

a computer in the offense, id. § 2G2.2(b)(6); and five levels for

the number of images, id. § 2G2.2(b)(7)(D). It was decreased three

levels for his accepting responsibility, id. § 3E1.1(a)-(b).                  The

Total Offense Level was thirty.            Gomera had no prior criminal


                                   - 3 -
record and a Criminal History Category of I.           The GSR calculated

was 97 to 121 months' imprisonment.         The PSR noted that, under

Application Note 6 to the United States Sentencing Guidelines

section 2G2.4,   an   upward    departure   may   be   warranted    because

multiple videos were more than five minutes in length.             There is

no claim of guidelines calculation error.

          The PSR identified both positive and negative "factors

that may warrant a sentence outside of the advisory guidelines."

In Gomera's favor, the report noted that he was a twenty-five-

year-old "first time offender who has the support from his family

and friends[,]" "is employed full-time and [is] close to completing

his bachelor's degree."        Counter to that, the PSR found that

Gomera's child pornography collection was "of real children being

subjected to real sexual abuse."          "Consumers create the demand

that leads to constant exploitation of children," the report

stated.

          Gomera objected to some portions of the PSR.                  The

Probation Officer made changes in response to several of his

smaller requests, such as adding additional information about

mitigating circumstances.      The Probation Officer rejected Gomera's

argument that he did not warrant a two-level enhancement for

knowingly distributing child pornography.

          Gomera argued at sentencing, inter alia, that he should

be sentenced to time served because (1) he was not a risk to the


                                  - 4 -
public and did not require incapacitation through a long sentence

and (2) the child pornography possession sentencing guidelines are

too strict and not supported by empirical evidence.                His lawyer

emphasized Gomera's youth and efforts at rehabilitation.                  She

submitted a report on Gomera from a psychologist that stated "[h]is

psychosexual development during childhood or adolescence shows no

signs of sexual deviancy, nor evidence of common risk factors

associated with sexual deviant behavior or pedophilia."

             The United States recommended a sentence of ninety-seven

months' imprisonment, at the bottom of the GSR.                It argued the

guidelines provided clear guidance as to Gomera's "culpability and

dangerousness to the community, particularly to children."                And

the government stressed the victimization of the real children

shown in the videos.

             The district court, as said, sentenced Gomera to ninety-

seven months' imprisonment and twenty years' supervised release.

During      sentencing,    the   court   discussed   at   length     Gomera's

employment, educational history, disabilities, participation in

the   sex    offender     treatment   program,   status   as   a   first-time

offender, youth, and many other personal characteristics.

             The court concluded:

                  The circumstances of the offense of
             conviction reflect, in the Court's estimation,
             humiliation and degradation suffered by
             vulnerable young children who are preyed upon
             by abhorrent acts of sexual abuse.         The


                                      - 5 -
          legislative history of the statute that
          criminalizes possession of child pornography
          acknowledges that those who, like defendant,
          possess and view child pornography tend to
          encourage   its  continued   production  and
          distribution.

                Having   considered   the    defendant's
          personal characteristics, the serious nature
          of the offense, and the need to deter future
          behavior by defendant and to protect society
          and its children from future criminal behavior
          by him, the Court finds that a sentence at the
          lower    end  of  the   applicable   guideline
          imprisonment range is sufficient but not
          greater than necessary to meet objectives of
          punishment and of deterrence in this case.

          Gomera's lawyer then objected on grounds of procedural

and substantive unreasonableness.       When the court asked how the

sentence was procedurally unreasonable, his lawyer stated that the

sentence suggested the court viewed the guidelines as mandatory.

The court responded, "I don't know where you get the idea that I

understood it was mandatory.    The Court considered the guidelines

computations, yes, but the guidelines are advisory."

          Gomera's   lawyer   then   stated   that   the   sentence   was

substantively unreasonable because "there is nothing in [Gomera's]

history, characteristics, in the record, . . . presented by the

Government or in the PSR that suggests that there were any other

aggravating factors besides the offensive conduct that led to

[Gomera's] conviction."   The Court denied that the sentencing was

"something mechanic." It said that it considered Gomera's personal

characteristics and specifically highlighted the fact that he


                                - 6 -
voluntarily went to sex offender treatment.      The court said that

it watched videos Gomera's family members submitted.          It "gave a

lot of weight to [Gomera's] allocution."         It considered "all

aspects" of the case.

                                  II.

          We    review    the    sentence    first     for    procedural

reasonableness and then for substantive reasonableness.          Hassan-

Saleh-Mohamad, 930 F.3d at 6 (quoting United States v. Rodríguez-

Reyes, 925 F.3d 558, 562-63 (1st Cir. 2019)).

A.   Procedural Reasonableness

          Gomera makes two procedural arguments on appeal.        First,

he argues that "[t]he court committed procedural error by giving

undue weight to the offense in detriment of other sentencing

factors   and   failing    to    justly     consider    his     personal

characteristics."   Second, he argues that "[t]he court committed

procedural error by failing to consider the lack of empirical basis

for the Child Pornography Guidelines."

          We will assume, favorably to Gomera, that the standard

of review for Gomera's first procedural claim is for abuse of

discretion.1 See United States v. Caballero-Vázquez, 896 F.3d 115,


     1    "Preserved claims of sentencing error are generally
reviewed for abuse of discretion. However, when a defendant fails
to contemporaneously object to the procedural reasonableness of a
court's sentencing determination, we review for plain error."
United States v. Sayer, 916 F.3d 32, 37 (1st Cir. 2019) (internal
citations omitted).


                                 - 7 -
120 n.1 (1st Cir. 2018).      The standard of review for Gomera's

second unpreserved procedural claim is plain error.      United States

v. Sayer, 916 F.3d 32, 37 (1st Cir. 2019).

           As to the first procedural argument, there was no abuse

of   discretion.   It   is   clear   the   district   court   explicitly

considered Gomera's personal circumstances.      Gomera disagrees with

the court's balancing of sentencing factors.      This is not a viable

claim of procedural error.    A district court's choice to "weigh[]

the factors differently than [Gomera would have] is not error."

United States v. Contreras-Delgado, 913 F.3d 232, 242 (1st Cir.

2019).

           Gomera's second unpreserved procedural claim is reviewed

for plain error.   Sayer, 916 F.3d at 37.     When the district court

asked Gomera to specify his procedural unreasonableness claims, he

did not make this argument.     Nor did he argue that the court was

required to explicitly address the issue of the empirical basis



          Although    Gomera    objected   to    the    procedural
reasonableness of his sentence at the sentencing hearing, his
specific objection was only that the district court "believes or
took the guidelines as mandatory instead of advisory."        When
pressed by the court to explain this objection, Gomera said that
"the Court may have treated the guidelines almost as mandatory,
because in this case there is an inordinate amount of mitigating
factors . . . and it is our position that the Court failed to
explain why a sentence so harsh in this case is appropriate."
          Viewing the sentencing guidelines as mandatory (the
issue Gomera raised at sentencing) and failing to properly weigh
sentencing factors (the error he claims now) are distinct claims.
Nonetheless, we assume in Gomera's favor that the first procedural
claim should be reviewed under the abuse of discretion standard.


                                - 8 -
for the child pornography guidelines.           The record does not show

that the court failed to consider the "empirical basis" argument

to the extent it related to Gomera's claim that the court treated

the guidelines as mandatory.        The record also does not show that

the court failed to consider the empirical basis argument when it

was made before sentencing.        There was no error.

            Nothing   compelled    the    district     court   to   reject    the

guidelines based on Gomera's argument.          A court does not "abuse[]

its discretion per se when it does not reject the child pornography

guidelines," let alone commit plain error.                 United States v.

Aquino-Florenciani, 894 F.3d 4, 8 (1st Cir. 2018).             "[T]here is no

requirement that a district court must categorically reject the

child pornography guidelines based on their provenance."               Id.

            Nor was the district court required to address this

argument explicitly at sentencing.          In United States v. Clogston,

662 F.3d 588, 592 (1st Cir. 2011), we found "unpersuasive the

appellant's   insistence    that    the     district    court's     failure   at

sentencing to address his policy argument evinces" any kind of

error. "[T]he sentencing court listened to the arguments proffered

at the disposition hearing and carefully explained why its chosen

sentence fit both the offender and the circumstances of the

offense."   Id.   "A reviewing court should be reluctant to read too

much into a district court's failure to respond explicitly to

particular sentencing arguments."         Id.


                                    - 9 -
B.     Substantive Reasonableness

            Gomera's final argument is that the ninety-seven-month

sentence was substantively unreasonable given Gomera's youth and

lack   of   criminal       record.         We    review     preserved    substantive

reasonableness     claims     for    abuse       of    discretion.      See    Aquino-

Florenciani, 894 F.3d at 8 (citing United States v. Ruiz-Huertas,

792 F.3d 223, 226 (1st Cir. 2015)).

            A sentence is substantively reasonable if the district

court provided a "plausible sentencing rationale and reached a

defensible result."         United States v. Coffin, 946 F.3d 1, 8 (1st

Cir. 2019) (quoting United States v. Abreu-García, 933 F.3d 1, 6

(1st Cir. 2019)).

            The court's rationale, stated earlier, disposes of this

concern.    The images of the abuse of real young children were

profoundly disturbing, as the court highlighted.                         Gomera had

recently taken a job giving him access to young children, and he

acknowledged      his   viewing      of    the     images   increased    his   sexual

arousal.

            The    court    articulated          its   concern   about    those    who

provide a market for the images resulting from the sexual abuse of

young children.         "Congress reasonably determined that it was

necessary to reduce 'both supply and demand in the interstate

market' for child pornography."                  United States v. Blodgett, 872

F.3d 66, 71 (1st Cir. 2017) (quoting United States v. Paige, 604


                                          - 10 -
F.3d 1268, 1273–74 (11th Cir. 2010)).       "In making this judgment,

Congress recognized —- reasonably, we think —- that manufacturers

and   distributors   of   child   pornography   cannot   thrive    without

consumers eager to embrace the smut that they produce."           Id.   The

district court could perfectly well agree with Congress.

           "Challenging a sentence as substantively unreasonable is

a burdensome task in any case, and one that is even more burdensome

where, as here, the challenged sentence is within a properly

calculated GSR." Clogston, 662 F.3d at 592-93. "Within-guidelines

sentences are entitled to a presumption of reasonableness," United

States v. Rodríguez-Adorno, 852 F.3d 168, 178 (1st Cir. 2017), a

presumption Gomera has not overcome.

                                   III.

           Affirmed.




                                  - 11 -